Case 21-12639-SLM    Doc 10    Filed 04/15/21 Entered 04/15/21 10:08:27   Desc Main
                              Document      Page 1 of 3



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 FEIN, SUCH, KAHN & SHEPARD, P.C.
 Counsellors at Law
 7 Century Drive - Suite 201
 Parsippany, New Jersey 07054
 (973) 538-9300
 Attorneys for Secured Creditor
 PNC BANK, NATIONAL ASSOCIATION
 R.A. LEBRON, ESQ.
 YPN006
 bankruptcy@fskslaw.com
 In Re:                                             Case No.:     21-12639 SLM

 KENNETH LARSEN                                     Adv. No.:

  Debtor(s).                                        Chapter:    13

                                                    Hearing Date:      06/09/2021

                                                    Judge:    Hon. Stacey L. Meisel

                                                    OBJECTION OF PNC BANK, NATIONAL
                                                    ASSOCIATION TO CONFIRMATION OF
                                                    DEBTOR'S PLAN


      I, R.A. LEBRON, ESQ., do hereby certify as follows:

      1.    I am an attorney at law of the State of New Jersey

associated with the law firm of FEIN, SUCH, KAHN & SHEPARD, P.C.,

attorneys for PNC BANK, NATIONAL ASSOCIATION, (“Secured Creditor”

herein), and I am fully familiar with the facts and circumstances

of the within matter.

      2.    Secured Creditor objects to confirmation of Debtor's plan

for the reasons which follow:

            (a)     Secured    Creditor    holds    the   first      mortgage   on

                    Debtor's residence which is located at 20 LAKESIDE
Case 21-12639-SLM    Doc 10    Filed 04/15/21 Entered 04/15/21 10:08:27   Desc Main
                              Document      Page 2 of 3


                    TRL, KINNELON, NJ 07405.            As of the date of the

                    bankruptcy filing, Debtor was in default on the

                    terms of the Note and Mortgage.            Total arrears due

                    to Secured Creditor through the plan is estimated

                    at $2,431.00 and the total claim at the time of

                    filing    is   estimated    at    $253,011.22.        Secured

                    Creditor intends to file a proof of claim with the

                    Court.

           (b)      The Debtor's proposed Plan does not provide for

                    payment of arrears to the Secured Creditor.            Absent

                    a modification by the Debtor, this plan cannot be

                    confirmed.

           (c)      Furthermore, Secured Creditor objects to Debtor's

                    confirmation in that if the Debtor is post-petition

                    delinquent at confirmation and Debtor's case is

                    dismissed, then any excess funds that the Chapter

                    13 Trustee is holding should be released to the

                    Secured    Creditor.       Absent    the   release    of   such

                    excess funds in the possession of the Trustee,

                    Secured Creditor is substantially harmed as the

                    Debtor has enjoyed the benefit of the automatic

                    stay to the detriment of Secured Creditor.             Absent

                    such     language   in   the     Order     of   Confirmation,

                    confirmation of Debtor's plan must be denied.

      3.   For the reasons stated above, and for any others that the
Case 21-12639-SLM   Doc 10    Filed 04/15/21 Entered 04/15/21 10:08:27   Desc Main
                             Document      Page 3 of 3


Court deems fit to adopt, Secured Creditor respectfully objects to

Debtor's plan and confirmation thereof.

      4.    I hereby certify that the foregoing statements made by me

are true.   I am aware that if any of the foregoing statements made

by me are wilfully false, I am subject to punishment.


                                     FEIN, SUCH, KAHN & SHEPARD, P.C.
                                     Attorneys for Secured Creditor

                                     /s/ R.A. Lebron, Esq.
                                     R.A. LEBRON, ESQ.
DATED: April 15, 2021

cc:   LEONARD R BOYER - DEBTOR(S)' ATTORNEY
      MARIE-ANN GREENBERG - TRUSTEE
